Citation Nr: 1609182	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-24 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for an acquired psychiatric disorder (other than a depressive disorder), to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a neurological disability of the bilateral lower extremities.

6.  Entitlement to service connection for headaches.  

7.  Entitlement to an initial evaluation in excess of 50 percent for service-connected depressive disorder, not otherwise specified (NOS).

8.  Entitlement to an initial compensable evaluation for service-connected left lower leg/fibular exostosis and left lower leg compartment syndrome with scar.

9.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from May 1983 to January 1985. 

This appeal comes to the Board of Veterans Appeals  (Board) arises from rating actions by the Regional Office (RO) in St. Petersburg, Florida.  This is a highly complex case. 

In April 2013, the RO denied claims for service connection for PTSD, headaches, a cervical spine disability, a lumbar spine disability, and a nerve disability of the bilateral lower extremities (i.e., radiculopathy, and bilateral "lower extremity conditions" (claimed as right and left femoral radicular pain and paresthesias)).  

In August 2013, the RO granted service connection for a depressive disorder, evaluated as 50 percent disabling, and left lower leg/fibular exostosis and left lower leg compartment syndrome with scar, evaluated as noncompensable, and denied service connection for a left ankle disability, and calcific tendonitis left shoulder with AC (acromioclavicular) joint degenerative arthritis.  

To avoid any prejudice to the Veteran, the Board has recharacterized the issues broadly, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 1986, the RO denied a claim for service connection for a left ankle disability. 

2.  The evidence received since the RO's August 1986 decision, which denied claims for service connection for a left ankle disability, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.

3.  The Veteran's left ankle disability is related to a service-connected disability.

4.  The Veteran does not have an acquired psychiatric disorder (other than a depressive disorder), to include posttraumatic stress disorder, that was caused by, or is due to, his service.

5.  The Veteran does not have a cervical spine disability, a lumbar spine disability, headaches, or a nerve disability of the bilateral lower extremities, due to his service.

6.  The Veteran's service-connected depressive disorder is shown to have been manifested by symptoms that include nightmares, irritability, anger, and sleep impairment; the Veteran's depressive disorder is not shown to have resulted in occupational and social impairment with deficiencies in most areas.

7.  The Veteran's service-connected left lower leg/fibular exostosis and left lower leg compartment syndrome with scar, is not shown to have been productive of slight recurrent subluxation or lateral instability, flexion limited to 45 degrees, or extension limited to 10 degrees, a malunion of the left tibia and fibula, or ankylosis.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's August 1986 decision which denied a claim for service connection for a left ankle disability; the claim for service connection for a left ankle disability is reopened.  38 U.S.C.A. § 5108 (West 2014 & Supp. 2015); 38 C.F.R. § 3.156 (2015).

2.  A left ankle disability is related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).  

3.  An acquired psychiatric disorder (other than a depressive disorder), to include posttraumatic stress disorder), was not incurred in, and is not otherwise due to, the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2015).

4.  The Veteran does not have headaches, a cervical spine disability, a lumbar spine disability, or a nerve disability of the bilateral lower extremities, that were incurred in, or are as a result of, service.  38 U.S.C.A. §§ 1131, 5107 (West 2014 & Sup. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

5.  The criteria for an initial evaluation in excess of 50 percent for service-connected depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.130, Diagnostic Codes 9499-9434 (2015).

6.  The criteria for an initial compensable evaluation for service-connected left lower leg/fibular exostosis and left lower leg compartment syndrome with scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 4.118, Diagnostic Codes 5015, 5257, 5260, 5261, 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Veteran asserts that new and material evidence has been presented to reopen the claim for service connection for a left ankle disability.  

In August 1986, the RO denied a claim for service connection for a left ankle condition.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014 & Supp. 2015).  

In April 2012, the appellant applied to reopen the claim.  In August 2013, the RO denied the claim.  The Veteran has appealed.  

The RO's August 2013 rating decision is not entirely clear as to whether it reopened the claim, or denied it on the merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015). 

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

In this case, the Veteran is seeking entitlement to service connection for a left ankle disability.  This claim was last denied in an August 1986 rating decision on the basis that the Veteran's left ankle disability preexisted his service, and was not shown to have been aggravated thereby.  This decision was not appealed, nor did he submit any new and material evidence within a year of the August 1986 rating decision.  Buie v. Shinseki, 24 Vet. App. 242 (2011).  This is the last final denial of the claim. 

Based on the evidence submitted since that time, the Board finds that the claim should be reopened.  Specifically, the evidence now includes an opinion by from P.Y., D.C., dated in April 2012, in which he concluded that the Veteran's left ankle degenerative joint disease "is more likely than not...directly and causally
related to architectural changes" caused by the  Veteran's  service-connected left leg disability.  See 38 C.F.R. § 3.310 (2015).

This opinion is "new" in that it was not of record at the time of the last final denial of this claim in in August 1986.  It is also "material," as it relates to an unestablished fact necessary to support service connection.  Therefore, the Board concludes that new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a left ankle disability, and this claim is accordingly reopened.  See Shade, 24 Vet. App. at 110.

II.  Service Connection

The Veteran asserts that service connection is warranted for a left ankle disability, a cervical spine disability, a lumbar spine disability, headaches, and a nerve disability of the bilateral lower extremities.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  

Service connection is currently in effect for: depressive disorder, not otherwise specified, "left lower leg/fibular exostosis and left lower leg compartment syndrome with scar (claimed as left leg neoplasm)," tinnitus, and bilateral hearing loss. 

As an initial matter, Veteran has claimed that he has had ongoing neck, back and headache symptoms since his service.  However, as discussed below, there is no inservice evidence of neck or headache symptoms.  

In fact, the Veteran denied having headaches or recurrent back symptoms upon separation from service, providing factual evidence against his own claim of high probative value; there is no notation of the existence of neck symptoms at that time.  Upon separation from service, none of these claimed conditions were noted.  The service medical evidence therefore conflicts with his testimony.  

In addition, following service, he failed to report any such symptoms during a June 1986 VA examination.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Again, at a point in this record, he provides factual evidence against his own claims.    

Given the foregoing, the Board finds the Veteran is not an accurate historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).

A.  Left Ankle

The Veteran argues that service connection is warranted for a left ankle disability because it was either caused or aggravated by his service-connected left lower leg/fibular exostosis and left lower leg compartment syndrome with scar.  

A VA examination report, dated in June 1986, shows that the Veteran reported a six-year history of left ankle pain, and a history of a broken left ankle in 1980 in a football game, but that he did not see a doctor until three months later.  He stated that he was not currently receiving treatment or wearing a brace, but that he "kept breaking it over and over again by running."  On examination, all usual motions were present to a normal degree except for inversion, which caused pain in the tibulo-malleolar area, and which was limited to 50 percent of normal.  The report contains a diagnosis of status post trauma to left ankle 1980, with residual limited inversion of the foot.  The examiner noted that a full evaluation was not possible because the Veteran DNR (did not report) for X-rays.  An X-ray report dated the following month, in July 1986, shows that the Veteran's left ankle was noted to have wide-band os osseous bridging across the lower portion of the interosseous
membrane, "possibly post-traumatic."

A report from P.Y., D.C., dated in April 2012, shows that he states that the Veteran has increasing pain at the left ankle, with generalized edema, and about a 50 percent deficiency in the ranges of motion.  Other left ankle symptoms include popping, clicking and locking.  There is mild A-P (anterior-posterior) instability.  The diagnosis was degenerative joint disease and instability of the left ankle.  He concluded that it is more likely than not that the Veteran's left ankle disorder is "directly and causally related to architectural changes caused by the left leg neoplasm."  He further stated that "it is more likely that not" that the Veteran's left ankle disability is directly and causally related to his service, and that his left ankle condition is permanent and progressive.  

A VA ankle conditions disability benefits questionnaire (DBQ), dated in May 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The diagnosis was left ankle sprain, characterized as "1970s - resolved."  The examiner concluded that it was less likely as not that the Veteran's left ankle condition was proximately due to or the result of his service-connected left ankle disability (left lower leg/fibular exostosis and left lower leg compartment syndrome with scar).  The examiner explained that the Veteran's left ankle sprain and his service-connected condition are separate in origin and pathology.  The examiner further stated that the history reveals that the left ankle injury resolved and that the left fibular exostosis was a new and separate finding at the time of his injury in 1984.  

A VA knee and lower leg conditions DBQ, dated in May 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported a post-service history that included surgery (fasciotomy) to his left lower leg in about 2005, with current symptoms that included left lower leg pain and flare-ups after standing or walking more than 30 minutes.  The diagnoses were left lower leg/fibular exostosis, and left lower leg compartment syndrome.  The examiner concluded that it is at least as likely as not that the claimed condition is proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that the claimed left lower leg condition is at least as likely as not due to the Veteran's service-connected left fibular exostosis, as he clearly had a left fibular exostosis during service, and this condition over time could cause compartment syndrome due to chronic changes and edema, therefore also causing chronic pain and swelling.  

The Board finds that service connection for a left ankle disability is warranted.  The Veteran is shown to have reported an ongoing history of left ankle pain shortly after separation from service, in June 1986.  At that time, he is shown to have had pain in the tibulo-malleolar area, with inversion limited to 50 percent of normal, and the diagnosis notes "status post trauma to left ankle 1980, with residual limited inversion of the foot" (emphasis added).  In addition, a competent opinion in favor of the claim is of record (Dr Y).  In this regard, the May 2013 VA knee and lower leg conditions DBQ shows that the examiner completely failed to note the existence of left ankle arthritis.  In addition, neither May 2013 VA opinion discusses whether or not the Veteran's service-connected left lower leg/fibular exostosis and left lower leg compartment syndrome with scar has caused or aggravated what is shown to be an anatomically-close condition, i.e., the Veteran's left ankle arthritis.  Accordingly, the Board finds that the evidence is at least in equipoise, and that service connection for left ankle degenerative joint disease is warranted.     

As a final matter, as provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the United States Department of Veterans Affairs ("VA") has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.

B.  Acquired Psychiatric Disorder (other than depressive disorder) to include PTSD

The Veteran essentially argues that he has PTSD as the result of a number of members of another platoon within his battalion being killed in a helicopter crash in Korea in March 1984.  

The Veteran has stated that he did not witness the crash, nor did he participate in recue or recovery operations related to this crash.  See e.g., June 2012 VA PTSD DBQ; report from D.E., Psy. D., dated in July 2013.

Service connection is currently in effect for disabilities that include a depressive disorder.  The Board has therefore interpreted the claim as broadly as possible, but not to include a depressive disorder.  Clemons.    

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. 
 § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) .

The regulations governing PTSD were amended, effective July 13, 2010.  75 Fed. Reg. 39843 - 52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id.  However, as the Veteran is not shown to have served in Vietnam or any other war zone, and the claimed stressor does not involve fear of hostile military or terrorist activity, the amended provisions are not for application. 

The Veteran's service treatment records do not include an entrance examination report.  They do not show any complaints, treatment, findings, or diagnoses involving psychiatric symptoms.  A November 1983 "replacement" examination report, and the Veteran's separation examination report, dated in January 1985, both show that his psychiatric condition was clinically evaluated as normal.  In the associated "report of medical history" for the November 1983 examination report, the Veteran denied having a history of nervous trouble of any sort, but indicated that he had a history of frequent trouble sleeping, and "depression or excessive worry."  In the associated "report of medical history" for the separation examination report, the Veteran denied having a history of frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  

A report from P.Y., D.C., dated in April 2012, shows that he provided opinions on a variety of musculoskeletal and other disorders, as well as PTSD.  Dr. Y stated that a lengthy interview and discussion with the Veteran "is strongly indicative that he has rather substantial PTSD," and that it was recommended that he be evaluated by the appropriate mental health provider.  The provisional diagnosis was PTSD "which is more likely than not directly and causally related" to the Veteran's military service. 

A VA PTSD disability benefits questionnaire (DBQ), dated in June 2012, shows that the examiner stated that the Veteran's claims file had been reviewed.  The DBQ includes findings for each of the PTSD diagnostic criteria.  The examiner, a licensed clinical psychologist, indicated that the Veteran's symptoms do not meet the diagnostic criteria for PTSD.  The Axis I diagnosis was depressive disorder, NOS (not otherwise specified).  

The Board finds that the claim must be denied.  To the extent that the claim includes a claim for PTSD, the Board finds that this condition is not shown.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  The June 2012 VA examiner specifically concluded that the Veteran does not have PTSD, and listed the criteria that were not shown to have been met.  This opinion is considered highly probative, as the examiner summarized the Veteran's relevant service treatment records and post-service medical history, and as the opinion is accompanied by a sufficient explanation and findings.   See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The best evidence, while not all evidence, provides evidence against this finding.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim that the Veteran has PTSD due to his service, and that the claim must be denied.  Gilpin.

In reaching this decision, the Board has considered the April 2012 opinion from Dr. Y.  However, Dr. Y indicated that he is a chiropractic physician, and that his opinion was provisional and that additional evaluation was recommended.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).  In addition, his opinion is not shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable medical history.  Furthermore, his opinion is not accompanied by any findings, to include a discussion of whether or not he met the criteria for PTSD.  It is therefore insufficiently probative to warrant the conclusion that the Veteran currently has PTSD.  Prejean; Neives- Rodriguez; Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

The Board further finds that the evidence is insufficient to show that the Veteran has an acquired psychiatric disorder (other than a depressive disorder or PTSD) due to his service, and that the claim must be denied.  The Veteran was not treated for psychiatric symptoms during service, nor was he diagnosed with an acquired psychiatric disorder.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  There is no competent evidence to show that the Veteran has such a condition, and no opinion of record to support such a claim.  Gilpin.  Accordingly, the Board finds that the preponderance of the evidence is against the claim that the Veteran has an acquired psychiatric disorder (other than a depressive disorder or PTSD) due to his service, and that the claim must be denied.

C.  Cervical Spine, Lumbar Spine, Lower Extremities, Headaches

The Veteran asserts that he has headaches, a cervical spine disability, a lumbar spine disability, and a nerve disability of the bilateral lower extremities, due to his service.  

The Veteran's service treatment records do not show any relevant complaints, findings, or diagnoses involving the cervical spine, or neurological symptoms of either lower extremity (to the extent these reports contain findings relevant to the Veteran's service-connected left lower extremity, these findings have not been repeated).

A November 1983 "replacement" examination report shows that his head, neck, lower extremities, "spine, other musculoskeletal," and neurological condition, were clinically evaluated as normal, providing evidence against this claim.  

In the associated "report of medical history," the Veteran indicated that he had a history of recurrent back pain, and that he did not have a history of frequent or severe headaches, swollen or painful joints, head injury, "arthritis, rheumatism, or bursitis," or neuritis.  

With regard to the lumbar spine, a May 1984 report shows that the Veteran reported a history of low back pain that had been aggravated on a run.  The report contains an impression of LS (lumbosacral) strain.  He was placed on light duty for five days.  He received follow-up treatment about one week later, at which time it was noted that he had no gross deformities, edema, or dislocation.  There was no impairment in sensation or movement.  The back had a good range of motion with minimal discomfort.  The assessment was lower back strain.  He was essentially placed on light duty for another five days.

The Veteran's separation examination report, dated in January 1985, shows that his head, neck, lower extremities, "spine, other musculoskeletal," and neurological condition, were clinically evaluated as normal.  In the associated "report of medical history," the Veteran indicated that he had a history of "bone, joint or other deformity," and that he did not have a history of swollen or painful joints, a head injury, frequent or severe headaches, "arthritis, rheumatism, or bursitis," recurrent back pain, or neuritis.  The Veteran noted a history of left leg cramps.  

As for the post-service medical evidence, a report from Dr. Y, dated in April 2012, shows that he states the following: the Veteran sustained a substantial injury to his spine during service and was on very light duty for six weeks.  He now has constant pain, to include sciatic and femoral pain, and bilateral lower extremity paresthesia.  He may have spinal stenosis, which is more likely than not central.  He has severe post-traumatic degenerative joint disease, chronic discopathy, and probable central canal stenosis of the lumbar spine.  The Veteran also has right sciatic radicular pain and paresthesia, right femoral radicular pain and paresthesia, left sciatic radicular pain and paresthesia, left femoral radicular pain and paresthesia, chronic thoracic myalgia and degenerative joint disease of the thoracic spine, a compression fracture with wedging at T-7, degenerative joint disease and spondylosis of the cervical spine and cervicothoracic region, and cephalgia.  Dr. Y concluded that it is more likely than not that all of these disorders are directly and causally related to the injury sustained during a running accident during service, with cephalgia also noted to be secondary to cervical spondylosis.  

A VA back disability benefits questionnaire (DBQ), dated in July 2012, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported a history of back pain since 1984.  He denied any type of discreet injury, but stated that he believes it was due to wear and tear of his spine.  

He denied a history of relevant physical therapy, injections, or surgery for his neck or back.  

On examination, knee and ankle reflexes were 2+, bilaterally.  A sensory examination was normal.  There was no constant or intermittent pain in the lower extremities, or paresthesias or dysesthesias.  There was mild numbness bilaterally in the lower extremities.  There was involvement of the bilateral sciatic nerves, with mild bilateral radiculopathy.   A June 2012 X-ray was noted to show mild to moderate degenerative disc disease (DDD) worst at the lower thoracic spine.  The diagnosis was lumbar strain.  

A VA neck disability benefits questionnaire (DBQ), dated in July 2012, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported a history essentially identical to that provided in the back DBQ, however, he added that he had a three-month history of bilateral leg numbness if he sat for too long.  On examination, there was no pain or any other signs or symptoms due to radiculopathy.  A June 2012 X-ray was noted to show diffuse, moderate degenerative disc disease from C-2 to C-7.  The diagnosis was cervical spine strain.  

A VA medical opinion, dated in April 2013, shows that the examiner stated that the Veteran's claims file had been reviewed.  The physician concluded that the Veteran's current cervical spine condition is less likely as not (less than 50 percent) caused by or a result of his lumbar spine and shoulder injuries during service.  He explained that the Veteran's service treatment records showed that he sustained a left shoulder injury while playing baseball, but that chronicity was not established during service, as there were no ongoing visits for it while on active duty.  In addition, the Veteran did not have a long-term reassignments from his regular duties, hospitalizations, operations, medical board evaluations, or early discharges due to his cervical spine symptoms.  His separation history, as well as physical examination, made no mention of a cervical spine condition or cervical spine symptoms.  There is no evidence of continuity of treatment following service.  These types of evidence are important, as the type of injury that the Veteran sustained was most likely a low-impact injury, which would not have injured the neck appreciably.  It would not have led to the development of the degenerative changes that he currently has in his cervical spine.  Furthermore, as noted in the July 2012 VA DBQ, gradual wear and tear from daily use may have caused the Veteran's condition, especially since this area involves repetitive range of motion and weight-bearing activities.  Consequently, it is more likely that after many years of constant use, degenerative changes would develop.  In contrast, the single isolated event which happened many years ago during service would not be expected to have the same or greater impact on the cervical spine.  Finally, the physician noted that lumbar stain is a condition that affects the musculature of the back area, and that it has no anatomical association with the cervical spine structures or spinal nerves.  Consequently, it would not contribute to the development of degenerative joint disease, degenerative disc disease, herniated discs, or radiculopathy.  The consensus of medical literature is such that lumbar strain is neither a risk factor nor a causative factor of these conditions in the cervical spine.  Therefore, lumbar strain would not play a role in the development of the Veteran's cervical spine degenerative changes.  

With regard to a lumbar spine disability, the April 2013 VA opinion shows that the physician concluded that the Veteran's current lumbar spine condition is less likely as not (less than 50 percent) caused by, or a result of, the lumbar strain and shoulder injury in service.  The physician explained that the Veteran was assessed as having a left shoulder strain during service, and that chronicity was not established, as noted previously.  In addition, there is no anatomical association between the shoulder and the lumbar spine so as to result in the development of degenerative lumbar spine changes.  Lumbar strain is a condition that affects the musculature of the back area.  It has no anatomical association with the lumbar spine structures or spinal nerves.  Consequently, it would not contribute to the development of degenerative joint disease, degenerative disc disease, herniated discs, or radiculopathy.  

Furthermore, as noted in the July 2012 VA DBQ, gradual wear and tear from daily use may have caused the Veteran's condition, especially since this area involves repetitive range of motion and weight-bearing activities.  Consequently, it is more likely that after many years of constant use, degenerative changes would develop.  In contrast, the transient events that happened many years ago during service would not be expected to have the same or greater impact on the lumbar spine.  

The Board finds that the claims must be denied.  With regard to the claim for a back disability, the Veteran indicated he had back pain in November 1983, with no evidence of treatment or findings at that time.  He was treated for back symptoms during service, in May 1984.  He was afforded an impression of lumbosacral strain, and lower back strain.  There was no evidence of spine pathology at that time, and there is no record of treatment or symptoms during his remaining period of service, a period of about seven months.  No back symptoms were noted in his January 1985 separation report, and that report shows that his spine was clinically evaluated as normal.  In the associated "report of medical history," the Veteran indicated that he did not have a history of recurrent back pain.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).

With regard to all other claimed disabilities, there is no evidence of any relevant symptoms, findings, or diagnoses during service.  The Veteran's head, neck, lower extremities, "spine, other musculoskeletal," and neurological condition, were clinically evaluated as normal in a November 1983 examination, as well as upon separation from service in January 1985.  In the associated "report of medical history" to his separation examination report, the Veteran indicated that he did not have a history of swollen or painful joints, head injury, frequent or severe headaches, "arthritis, rheumatism, or bursitis," or neuritis.  Given the foregoing, a chronic condition is not shown during service.  Id.

For all claims, the earliest post-service medical evidence of any of the claimed conditions is dated no earlier than 2012.  

This is about 26 years after separation from service.  

With regard to the claims for neck and back disabilities, the Board finds that the April 2013 VA opinions are highly probative evidence against the claims, as the opinions are shown to have been based on a review of the Veteran's claims file, and as the opinions are accompanied by sufficient explanations.  Prejean; Neives- Rodriguez.  For all other claims, there is a complete lack of relevant inservice symptomatology shown.  The findings in the November 1983 and January 1985 examination reports, and the associated "reports of medical history," indicate that none of the claimed symptoms or disabilities existed in either November 1983 (except for back pain), or upon separation from service (all claims).  There is no evidence to show that arthritis of any claimed joint was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  

To the extent that the Veteran may have headaches secondary to cervical spondylosis, and sciatic radicular pain and paresthesia, and/or femoral radicular pain and paresthesia, due to a back disorder, the Board has determined that service connection is not warranted for a neck or a back disability.  Therefore, there is no underlying service-connected disability upon which service connection may be based.  See 38 C.F.R. § 3.310.  Accordingly, the Board finds that the preponderance of the evidence is against the claims that the Veteran has a disability involving the cervical spine, lumbar spine, a neurological disorder of the lower extremities, or headaches  due to his service, and that the claims must be denied.  

In reaching this decision, the Board has considered the opinions of Dr. Y.  However, his opinions are not shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable medical history.  Beyond this, a detailed review of the opinion by the undersigned indicates it is clearly of highly limited probative value.  At best, his opinions appear to have been based on the Veteran's assertions of ongoing symptomatology since service; however, the Veteran has been found not to be accurate.  Therefore, these opinions appear to have been based on an inaccurate history and they warrant no probative value.  Neives- Rodriguez; see also Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  These opinions are therefore insufficiently probative to warrant a grant of any of the claims.    

D.  Conclusion

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case (other than headaches), they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Psychiatric disorders, arthritis, degenerative disc disease, and radiculopathy, are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  The Veteran has not asserted that he has had ongoing radicular symptoms since his service, see July 2012 VA DBQ, and he has otherwise been found not to be accurate.  

With regard to the claims for neck and back disabilities, and an acquired psychiatric disorder, to include PTSD, the Veteran has been afforded examinations.  PTSD is not shown, and the Board has concluded that none of the claimed conditions are shown to be related to the Veteran's service.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed conditions due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Evaluations

The Veteran asserts that he is entitled to increased initial evaluations for his service-connected depressive disorder NOS, and left lower leg/fibular exostosis and left lower leg compartment syndrome with scar.

In August 2013, the RO granted service connection for a depressive disorder NOS, evaluated as 50 percent disabling, and left lower leg/fibular exostosis and left lower leg compartment syndrome with scar, evaluated as noncompensable.  In each case, the RO assigned an effective date for service connection of April 20, 2012.

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

A.  Depressive Disorder

The RO has evaluated the Veteran's depressive disorder under 38 C.F.R. § 4.130, Diagnostic Codes (DCs) 9499-9434.  See 38 C.F.R. § 4.27 (2015) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  Here, DC 9499 represents a mental disorder, and DC 9434 represents major depressive disorder.

Under 38 C.F.R. § 4.130, DC 9434, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

Under 38 C.F.R. § 4.130, DC 9434, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

GAF scores are only an estimate of social and occupational functioning, and are not absolutely determinative of disability level.  Brambley v. Principi, 17 Vet. App. 20, 22 (1993). 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities that addressed mental disorders to remove outdated references to the DSM and to replace them with references to the recently updated DSM-5.  The provisions of the interim final rule applied to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit .  See 79 Fed. Reg. 45,093 - 45,094 (Aug. 4, 2014).  In this case, the new provision is not for application, as the claim was adjudicated by the RO in August 2013

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

A report from Dr. W.A., dated in July 2013, shows that the Veteran reported that he had worked for a courier service since 1986, with employment in the same state since 1995.  He reported being suspended for two days following an argument with a supervisor, as well as for seven days following an incident in which a trailer was damaged (the dates of these suspensions were not provided).  He stated he was married in 1995, and divorced after 17 years.  He stated that he has three daughters, who were living with their mother, at least temporarily, and that he was quite close with all of them.  There was no history of mental health treatment since 1988, other than some couples therapy.  He complained of symptoms that included recurrent intrusive thoughts related to the deaths of fellow servicemen in a helicopter accident in 1984, along with self-isolation, recurrent nightmares, night sweats, and avoidance of thoughts, feelings, conversations and activities associated with the crash.  He reported markedly diminished interest and participation in social activities, detachment, irritability and outbursts of anger, dissociative processes, concentration difficulties, and hypervigilance.  He expressed homicidal ideation towards the supervisor with whom he had argued resulting in his suspension.  On examination, impulse control was below normal limits.  Speech was quite normal in manner and content.  Form of thought was remarkable for circumstantiality.  Thought content was consistent with suicidal and homicidal ideation, although he denied plan or intent.  Affect was labile, but appropriate at all times.  He was oriented to person, place, and time.  Attention, concentration, recent and immediate memory, judgment, and insight, fell below normal limits.  Remote memory was intact.  The results of psychological testing were discussed.  The Axis I diagnoses were PTSD, and depressive disorder NOS.  The Axis V diagnosis was a GAF score of 44.  

In regard to the Veteran's claim of PTSD and the depression issue, it is important for the Veteran to understand that all of his problem have been reviewed, not simply the problems associated with this depression.  The fact that the Veteran did not get service connection for "PTSD" does not impact his claim as PTSD and depression are evaluated under the same criteria.  In other words, the Veteran cannot get service connection for two separative problems and get two separate evaluations based on the same symptoms.  The problems the Veteran indicates are cause by "PTSD" are being considered within the context of the Veteran's increased rating claim.  The grant of PTSD with depression would not provide the Veteran additional VA compensation. 

A VA PTSD benefits questionnaire (DBQ), dated in June 2012, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported currently being separated from his wife, whom he married in 1995.  He reported having good relationships with his three daughters.  He denied having any close friends or social contacts outside of his family.  For leisure, he enjoyed watching sports.  He stated that he had worked for the same courier service since 1986, and that he currently drove a tractor-trailer.  He said he had had some problems with a former manager about 18 months before, but he denied any current occupational problems.  He denied a history of denied receiving any current psychiatric treatment, a history of alcohol abuse, or current use of illegal drugs.  He complained of symptoms that included feeling detached or estranged from others, difficulty falling or staying asleep, irritability or outbursts of anger, depressed mood, anxiety, and disturbances of motivation and mood, excessive worry, and depression.  The Axis I diagnosis was depressive disorder NOS.  The Axis V diagnosis was a GAF score of 58.  The examiner indicated that the Veteran's symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.   

The Board finds that an initial evaluation in excess of 50 percent is not warranted.  The Veteran's symptoms are not shown to be sufficiently severe to have resulted in occupational and social impairment with deficiencies in most areas.  The symptoms of his depressive disorder more closely resemble the criteria for not more than a 50 percent rating.  The Veteran is not shown to have required either regular treatment or medication for management of his psychiatric symptoms.  He has been employed with the same employer since 1986, and currently works operating a motor vehicle.  The VA examiner specifically indicated that the Veteran's symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  This finding indicates that the criteria for a rating of no more than 30 percent have not been met.  See 38 C.F.R. § 4.130, General Rating Formula; Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  His GAF score was 58, and this is evidence of no more than moderate symptomatology.  

To the extent that he was afforded a GAF score of 44 by Dr. W.A., this GAF score is insufficiently supported by the accompanying findings so as to warrant an initial increased evaluation.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).  In this regard, many of the findings in that report are vaguely characterized, merely noting that the Veteran "fell below normal limits."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Some of the evidence does not support the current finding, let alone a higher rating.  In this case, the best evidence, but not all evidence, supports the current finding. 

In summary, there is insufficient evidence of such symptoms as (for example only) suicidal ideation, obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, nor are there other psychiatric symptoms shown to have resulted in the required degree of impairment.  

The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an initial evaluation in excess of 50 percent under DC 9434.  See 38 C.F.R. § 4.7; Vazquez-Claudio.  Accordingly, the preponderance of the evidence is against an initial evaluation in excess of 50 percent, and the claim must be denied.

B.  Left Lower Leg/Fibular Exostosis and Compartment Syndrome with Scar

The Veteran's service-connected left lower leg/fibular exostosis and left lower leg compartment syndrome with scar, has been evaluated as noncompensable.

With regard to the history of the disabilities in issue, see 38 C.F.R. § 4.1 (2015), the Veteran's service treatment reports show that in September 1984, the Veteran complained of left foot numbness and pain when exercising or running, and occasional poor circulation in his toes.  He reported a three-year history of an ankle injury (fracture), which was never casted and resulted in several fractures.  The assessment notes possible recurring pain due to a past injury of the left ankle.  

A Medical Board Report (MBR) notes a three-year history of a left ankle injury in high school while playing football, with no treatment at the time.  X-rays revealed a 2 x 3 centimeter (cm.) area of dense ossification in the interosseus membrane in the distal third of the left leg with bridging of the space between the distal tibia and fibula.  The diagnoses were exostosis, traumatic, distal fibula, due to rupture of interosseus membrane, due to high school football, symptomatic with Marine Corps training, with associated pseudoarthrosis of the distal tibiofibular area.  The Veteran was determined to be unfit for duty due to this disorder. 

An April 10, 2012 report from Dr. Y notes complaints of left leg pain upon walking and weight-bearing.

Under 38 C.F.R. § 4.71a, DC 5015, bones, new growths of, benign, are to be rated on limitation of motion of affected part as degenerative arthritis.

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.

The Board finds that the claim must be denied.  The only relevant findings as to subluxation or lateral instability are found in a VA knee and lower leg conditions DBQ, dated in May 2013.  This report shows that the examiner indicated that the Veteran's claims file had been reviewed.  On examination, there was no anterior, posterior, or medial-lateral instability.  Accordingly, the Board finds that the criteria for an initial compensable rating under DC 5257 have not been met.

The May 2013 VA DBQ further shows that the left knee had extension to at least 0 degrees, and flexion to at least 140 degrees.  There is no evidence of a malunion of the left tibia and fibula, or left knee ankylosis.  Accordingly, the Board finds that the criteria for an initial compensable evaluation under DCs 5256, 5260, 5261, and 5262 have not been met.  

A compensable evaluation is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  The Veteran is not shown to have a limitation of motion for even a noncompensable rating under either DC 5260 or DC 5261, and the medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support a compensable evaluation for the left knee on the basis of functional loss due to pain.  Although the May 2013 VA DBQ notes that there was some swelling, there was no objective evidence of painful motion, there was no loss of range of motion upon repetitive testing, there was no evidence of atrophy, and strength was 5/5 upon flexion and extension.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The diagnoses were left lower leg/fibular exostosis, and left lower leg compartment syndrome.  The Board therefore finds that, given the lack of evidence of functional loss due to knee pathology, the evidence does not support a conclusion that the loss of motion in the left knee more nearly approximates the criteria for a compensable evaluation under either DC 5260 or DC 5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  Finally, the May 2013 DBQ shows that the Veteran had a 13-centimeter scar on the left lateral calf area that was well-healed and nontender.  Accordingly, a compensable evaluation under 38 C.F.R. § 4.118, DC 7804 (2015) is not warranted.  

C.  Conclusion

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R.  § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Ratings in excess of those currently assigned are provided for certain manifestations of the service-connected disabilities on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability levels, and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  Although the May 2013 VA knee and lower leg DBQ shows that the examiner recommended sedentary employment, the Veteran has apparently worked for the same employer since about 1986, and he is currently employed as a tractor-trailer driver, which is arguably a sedentary position, without any reported difficulties.  The Veteran is not shown to have any symptoms from either of the service-connected disabilities on appeal that have resulted in any post-service hospitalization or surgery.  The Board finds, therefore, that the Veteran's service-connected disabilities in issue are not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

The Board acknowledges that the Veteran is competent to report symptoms of his psychiatric and orthopedic disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not however competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by medical professionals who have examined him.  The medical findings directly address the criteria under which these disabilities are evaluated.  The Board finds these records to be the most probative evidence of record, and therefore they are accorded greater weight than the Veteran's conclusions regarding increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In deciding the Veteran's claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased initial evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that either of the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities on appeal such that an increased rating is warranted.  

IV.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With regard to the claims for initial increased evaluations, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For all other claims, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in May and September of 2012, and February 2013, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records   The Veteran has been afforded two examinations.  With regard to the claims for a neck disability, and a back disability, etiological opinions have been obtained.

Etiological opinions  have not been obtained with regard to the claims for headaches, and neurological disabilities of the bilateral lower extremities.  However, no inservice treatment is shown, all of these disabilities are first shown many years after separation from service, the Veteran's assertions of ongoing symptomatology have been found not to be credible, and there is no competent and probative evidence to show that any of these claimed disabilities are related to service.  Therefore, an examination and an etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board therefore finds that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384   (1993).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

Service connection for left ankle degenerative joint disease is granted.

Service connection for a cervical spine disability, a lumbar spine disability, headaches, and a nerve disability of the bilateral lower extremities, is denied. 

An initial evaluation in excess of 50 percent for service-connected depressive disorder NOS is denied.

An initial compensable evaluation for service-connected left lower leg/fibular exostosis and left lower leg compartment syndrome with scar is denied.


REMAND

A VA shoulder and arm DBQ, dated in May 2013, shows that the Veteran reported a history of left shoulder pain beginning in 1984, with two shoulder surgeries, in 1988 and 1990, due to left shoulder instability and recurrent left shoulder dislocations.  These records are not currently associated with the claims file.  On remand, they should be obtained.  

In addition, the May 2013 VA shoulder and arm DBQ shows that the examiner concluded that it is less likely than not (less than a 50 percent probability) that the Veteran's left shoulder conditions (calcific tendonitis, AC (acromioclavicular) joint degenerative arthritis, and chronic left shoulder dislocations) are proximately due to, or the result of, "the Veteran's service connected condition."  The examiner stated that "they are two separate injuries, pathology, cause and treatment and are not associated or aggravated by each other."

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

The issue on appeal does not involve one of secondary service connection.  See 38 C.F.R. § 3.310.  The Veteran has asserted that he began experiencing left shoulder pain while carrying a heavy pack during service; there is also evidence of a left shoulder injury while playing baseball during service.  However, the examiner's language is simply too vague and nonspecific to allow for adjudication of the claim.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  On remand, a supplemental opinion should be obtained from the May 2013 VA examiner.  

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to 
 report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the sources of treatment for his left shoulder surgeries in about 1988 and 1990.  After obtaining all necessary authorizations, the RO/AMC should attempt to obtain these identified records and associate them with the Veteran's claims file.  If the RO/AMC is unable to make contact with any identified health care provider, or if no response is received within a reasonable time, the RO/AMC should document such results in the claims file. 

2.  After the development discussed in the first paragraph of this remand has been completed, the claims folder should be returned to the VA examiner who offered the May 2013 opinion.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the opinion.  The examiner should respond to the following:

Is it at least as likely as not (i.e., a likelihood of 50 percent or greater) that any current left shoulder disability is in any way related to any inservice injury?

The examiner should set forth a complete rationale for all opinions expressed, in a printed (typewritten) report.  If the examiner cannot provide an opinion without resorting to mere speculation, she shall provide a complete explanation stating why this is so.  In so doing, she must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  If the examiner who performed the May 2013 VA examination is not available, or is unable to render the requested supplemental opinion without examining the Veteran, the Veteran should be scheduled for an additional VA examination, by an examiner with the appropriate expertise.  The examiner must review the claims file and must note that review in the report.  The question set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.

4.  After the development requested in the first three paragraphs of this remand has been completed, readjudicate the issue of entitlement to service connection for a left shoulder disability. 
 
5.  If the benefit sought on appeal remains denied, the RO/AMC should furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


